 Case 3:17-cr-00487-LAB Document 335 Filed 09/01/21 PageID.1325 Page 1 of 4




1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  CASE NO. 17cr0487-LAB
11
                                  Plaintiff,
12                                              ORDER DENYING MOTION FOR
                      vs.                       RECONSIDERATION OF ORDER
13                                              DENYING RULE 35 MOTION FOR
14   SABRINA YZAGUIRRE,                         REDUCTION OF SENTENCE [Dkt.
                               Defendant.       314]
15
16
17
18        The United States has filed a motion for reconsideration of the Court’s
19   May 13, 2020 Order denying its Rule 35 motion for the benefit of Sabrina
20   Yzaguirre, whom the Court sentenced for drug and firearm offenses in 2017.
21   The motion for reconsideration is supported by attorney Todd Burns, who was
22   appointed by Magistrate Judge Major to represent Ms. Yzaguirre.
23         "[M]otions for reconsideration in criminal cases are governed by the
24   rules that govern equivalent motions in civil proceedings." United States v.
25   Mendez, 2008 U.S. Dist. LEXIS 120217, 2008 WL 2561962, at *2 (C.D. Cal.
26   June 25, 2008) (cleaned up). In ruling on a motion for reconsideration, courts
27   rely on the standards set forth in Rule 59(e) and Rule 60(b) of the Federal
28   Rules of Civil Procedure, see id. (applying the standard governing Rule 60(b));
                                          -1-
 Case 3:17-cr-00487-LAB Document 335 Filed 09/01/21 PageID.1326 Page 2 of 4




1    United States v. Hector, 368 F. Supp.2d 1060, 1063 (C.D. Cal. 2005)
2    (analyzing a reconsideration motion as a Rule 59(e) motion), and generally
3    apply the same analysis under both rules. See Fidelity Fed. Bank, FSB v.
4    Durga Ma Corp., 387 F.3d 1021, 1023 (9th Cir. 2004) (discussing Rule 60(b));
5    Fuller v. M.G. Jewelry, 950 F.2d 1437, 1441 (9th Cir. 1991) (discussing Rule
6    59(e)).
7          Under Rule 59(e), “reconsideration is appropriate if the district court:
8    (1) is presented with newly discovered evidence, (2) committed clear error or
9    the initial decision was manifestly unjust, or (3) if there is an intervening change
10   in controlling law.” Sch. Dist. No. 1J, Multnomah Cnty., Or. v. A C and S, Inc.,
11   5 F.3d 1255, 1263 (9th Cir. 1993). Similarly, under Rule 60(b), reconsideration
12   is permitted upon a showing of: "(1) mistake, inadvertence, surprise, or
13   excusable neglect; (2) newly discovered evidence that, with reasonable
14   diligence, could not have been discovered in time to move for a new trial under
15   Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),
16   misrepresentation, or misconduct by an opposing party; (4) the judgment is
17   void; (5) the judgment has been satisfied, released, or discharged; it is based
18   on an earlier judgment that has been reversed or vacated; or applying it
19   prospectively is no longer equitable; or (6) any other reason that justifies relief."
20   Fed. R. Civ. P. 60(b). Relief under the sixth category “requires a finding of
21   ‘extraordinary circumstances.’” Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th
22   Cir. 1985) (quoting McConnell v. MEBA Med. & Benefits Plan, 759 F.2d 1401,
23   1407 (9th Cir. 1985)).
24         The government’s motion for reconsideration ignores these standards for
25   the most part. Instead, the motion reprises information that the Court
26   considered before denying the original Rule 35 motion. In its present form, the
27   government’s motion for reconsideration does not meet the required standards
28   of either Civil Rule 59(e) or Rule 60(b) and so the Court DENIES the motion

                                            -2-
 Case 3:17-cr-00487-LAB Document 335 Filed 09/01/21 PageID.1327 Page 3 of 4




1    without prejudice. Any future resubmission of the government’s Rule 35 motion
2    in this case must comply with the applicable Civil Rules.
3          The Court is also uncertain whether any legal authority supports the
4    premise that it must consider defendant Yzaguirre’s input when ruling on the
5    government’s Rule 35 motion. Two points are pertinent here. First, while Rule
6    35(b) authorizes the government to recommend a reduction of a defendant's
7    sentence based on substantial assistance, the Ninth Circuit has emphasized
8    that a district court must rely on its own evaluation of the significance and
9    usefulness of the defendant's assistance, taking into consideration the
10   government's recommendation. United States v. Ressam, 593 F.3d 1095,
11   1125 (9th Cir. 2010), superseded by United States v. Ressam, 679 F.3d 1069
12   (9th Cir. 2012) (en banc). Conspicuously absent from the text of Rule 35 and
13   Ninth Circuit caselaw interpreting the Rule is any notion that the Court must
14   consider input offered by the convicted defendant who stands to benefit if the
15   motion is granted. Second, a court is not permitted to treat a Rule 35 motion
16   as a plenary or de novo sentencing proceeding. United States v. Tadio, 663
17   F.3d 1042, 1055 (9th Cir. 2011). This restriction suggests that a court enjoys
18   discretion to rule summarily on a Rule 35 motion without seeking or permitting
19   input from the defendant.
20         Accordingly, if the government chooses to renew its motion for
21   reconsideration and counsel for Ms. Yzaguirre seeks to join in the renewed
22   motion, Mr. Burns must address whether the defendant has the right to offer
23   input or whether the decision to receive such input is a matter left to the Court’s
24   ///
25   ///
26   ///
27   ///
28   ///

                                           -3-
 Case 3:17-cr-00487-LAB Document 335 Filed 09/01/21 PageID.1328 Page 4 of 4




1    discretion. See United States v. Arellano-Felix, 2015 U.S. Dist. LEXIS 77247,
2    Case No. 06cr2646-LAB, at *4-7 (S.D. Cal. June 15, 2015).
3
4         IT IS SO ORDERED.
5
6    Dated: September 1, 2021

7                                          HONORABLE LARRY ALAN BURNS
                                           United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -4-
